Citation Nr: 0111519	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  98-15 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


Whether there was clear and unmistakable error in the 
November 1980 Board of Veterans' Appeals decision denying 
entitlement to a rating in excess of 10 percent for residuals 
of a left wrist fracture.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1970 to June 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging clear and 
unmistakable error (CUE) by the Board in its November 1980 
decision denying service connection for psychoneurosis and 
denying a rating in excess of 10 percent for residuals of a 
fracture of the left wrist.  In January 2000, the Board 
denied the motion with respect to the allegation of CUE in 
the denial of service connection for psychoneurosis and 
deferred its decision with respect to the motion alleging CUE 
in the denial of a rating in excess of 10 percent for 
residuals of a fracture of the left wrist pending completion 
of action requested in an administrative referral to the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  


ADMINISTRATIVE REFERRAL

In the prior administrative referral, the Board requested the 
RO to adjudicate the veteran's claim that rating the non-
union of his left ulna under Diagnostic Code 5212 instead of 
Diagnostic Code 5211 in October 1974 and April 1975 rating 
decisions was clearly and unmistakably erroneous.  In a June 
2000 rating decision, the RO determined that rating the non-
union of the left ulna under Diagnostic Code 5212 instead of 
Diagnostic Code 5211 in the October 1974 and April 1975 
rating decisions was not clearly and unmistakably erroneous.  
Thereafter, the veteran submitted a timely notice of 
disagreement with the June 2000 decision; however, he has not 
been provided a statement of the case in response to his 
notice of disagreement.  

In light of these circumstances, the case is 
referred to the RO for the following:
A statement of the case should be issued 
to the veteran and his representative in 
response to the notice of disagreement 
with the June 2000 decision.  In 
addition, the veteran should be informed 
of the requirements to perfect an appeal 
with respect to the issues addressed in 
the statement of the case.  






If the veteran perfects an appeal with respect to one or both 
of these issues, the case should be returned to the Board for 
further action.  If the veteran fails to perfect an appeal 
with respect to either issue, the RO should so inform the 
Board and return the case to the Board.  



		
	Shane A. Durkin
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  The above 
referral under 38 C.F.R. § 20.1405(e) (2000) is not a final 
decision of the Board.  38 C.F.R. § 20.1409 (2000).

